Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 January 2022 has been entered.
 Examiner’s Reasons for Allowance
Claims 1 and 3-26 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a display system comprising: a waveguide; an outcoupling optical element comprising: at least one or more first diffraction gratings having a grating direction, the one or more first diffraction gratings disposed on a major surface of the waveguide; and at least one or more second diffraction gratings having a grating direction, the one or more second diffraction gratings disposed with respect to the one or more first diffraction gratings such that the grating direction of the one or more first diffraction gratings is perpendicular to the grating direction of the one or more second diffraction gratings; wherein the at least one or more second diffraction gratings are disposed over and at least partially overlapping the at least one or more first diffraction gratings; an incoupling optical element positioned at a separate laterally displaced location on the waveguide from the outcoupling optical element; an image injection device comprising a light emitting diode (LED) and configured to direct image light having image content onto the incoupling optical element, and wherein the incoupling optical element is configured to incouple the image light into the waveguide such that the image light is guided within the waveguide to the outcoupling optical element; in combination with the other recited limitations in the claim. 
Claims 3-26 are allowable as dependent upon claim 1.
Prior art reference Olkkonen et al. (WO 2016162606 A1; “Olkkonen”) the closest prior art of record in this application. However, Olkkonen fails to disclose the grating and image injection limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883